Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 2, 7, 10, 15, 18, 20, and 21 have been considered but are moot because the new ground of rejection does not rely on all references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Newly cited Gokturk and Jing are applied below.
Examiner notes that any omitted arguments not specifically addressed are also traversed and not to be interpreted as an agreement.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-7, 10-15, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Noble et al. (U.S. Pat. 8,947,351) in view of Green et al. (U.S. Pat. 7,975,019) in further view of Gokturk et al. (U.S. App. 2006/0251292)
In regard to claim 2, Noble teaches a system, comprising a non-transitory memory storing instructions (see Fig. 8, memory); a processor configured to execute the instructions to cause the system to perform operations (see Fig. 8, processor) comprising: receiving, over a wireless network connection (see Col. 14, Ln 5-15 wireless network) an indication of a selection of a media content item on a display of an electronic device (see Col. 6, Ln 22-35 hovering to select), wherein the media content item includes one or more images (see Fig. 5).
Noble is not relied upon to teach determining and analyzing an associated action based in part on the selection; identifying additional content for presenting on the display of the electronic device based on the analyzing of the associated action; and transmitting the additional content, over the wireless network connection, for presentation on the display of the electronic device.
Noble as discussed above does teach the concept of a wireless network (see Col. 14, Ln 5-15) as well as the concept of selecting using touch, hover, or gaze (see Fig. 3). 
However, Green teaches determining and analyzing an associated action based in part on the selection (see Col. 10, Ln 20-67 various kinds of popover options including additional related products of what was hovered over); identifying additional content for presenting on the display of the electronic device based on the analyzing of the associated action (see Col. 10, Ln 20-67 various kinds of popover options including additional related products); and transmitting the additional content, over the network connection, for presentation on the display of the electronic device  (see Col. 10, Ln 20-67 various kinds of popover options including additional related products and Fig. 7, over the Internet).
It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the wireless system of Noble to include the preview of Green to allow for dynamic content to be retrieved without navigating away from a page (see Col. 1, Ln 10-20). 
Noble and Green are not relied upon to teach wherein the analyzing includes identifying one or more objects in the one or more images; using the one or more identified objects.
However, Gokturk teaches wherein the analyzing includes identifying one or more objects in the one or more images; using the one or more identified objects (see Figs. 1 and 2 detecting objects in an image, recognizing it and extrapolating, extrapolating, and searching features of it).
It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the wireless system of Noble and Green with the image search of Gokturk so as to search for other images containing the selected object in the image (See Para. 42). 
In regard to claim 10, Noble teaches a method comprising: 'receiving, over a wireless network connection (see Col. 14, Ln 5-15); an indication of a selection of a media content item on a display of an electronic device  (see Col. 6, Ln 22-35 hovering to select), wherein the media content item includes one or more images (see Fig. 5).
Noble is not relied upon to teach determining and analyzing an associated action based in part on the selection; identifying additional content for presenting on the display of the electronic device based on the analyzing of the associated action (see Col. 10, Ln 20-67 various kinds of popover options including additional related products); and transmitting the additional content, over the network connection, for presentation on the display of the electronic device.
	Noble does teach the network is wireless (see Col. 14, Ln 5-15). 
However, Green teaches determining and analyzing an associated action based in part on the selection (see Col. 10, Ln 20-67 various kinds of popover options including additional related products of what was hovered over); identifying additional content for presenting on the display of the electronic device based on the analyzing of the associated action (see Col. 10, Ln 20-67 various kinds of popover options including additional related products); and transmitting the additional content, over the wireless network connection, for presentation on the display of the electronic device  (see Col. 10, Ln 20-67 various kinds of popover options including additional related products and Fig. 7, over the Internet).
It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the wireless system of Noble to include the preview of Green to allow for dynamic content to be retrieved without navigating away from a page (see Col. 1, Ln 10-20). 
Noble and Green are not relied upon to teach wherein the analyzing includes identifying one or more objects in a particular image of the one or more images; using the one or more identified objects.
However, Gokturk teaches wherein the analyzing includes identifying one or more objects in a particular image of the one or more images; using the one or more identified objects (see Figs. 1 and 2 detecting objects in an image, recognizing it and extrapolating, extrapolating, and searching features of it).
It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the wireless system of Noble and Green with the image search of Gokturk so as to search for other images containing the selected object in the image (See Para. 42). 
In regard to claim 18, Noble teaches a non-transitory machine-readable medium having stored thereon machine-readable instructions executable to cause a machine to perform operations comprising: receiving, over a wireless network (see Col. 14, Ln 5-15) connection, an indication of a selection of a media content item, including one or more images (see Fig. 5) on a display of an electronic device (see Col. 6, Ln 22-35 hovering to select).
Noble is not relied upon to teach determining and analyzing an associated action based in part on the selection; identifying additional content for presenting on the display of the electronic device based on the analyzing of the associated action; and transmitting the additional content, over the wireless network connection, for presentation on the display of the electronic device.
Noble does teach the network is wireless (see Col. 14, Ln 5-15). 
However, Green teaches determining and analyzing an associated action based in part on the selection (see Col. 10, Ln 20-67 various kinds of popover options including additional related products of what was hovered over); identifying additional content for presenting on the display of the electronic device based on the analyzing of the associated action (see Col. 10, Ln 20-67 various kinds of popover options including additional related products); and transmitting the additional content, over the network connection, for presentation on the display of the electronic device (see Col. 10, Ln 20-67 various kinds of popover options including additional related products and Fig. 7, over the Internet).
It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the wireless system of Noble to include the preview of Green to allow for dynamic content to be retrieved without navigating away from a page (see Col. 1, Ln 10-20). 
Noble and Green are not relied upon to teach wherein the analyzing includes identifying an object in the one or more images.
However, Gokturk teaches wherein the analyzing includes identifying an object in the one or more images(see Figs. 1 and 2 detecting objects in an image, recognizing it and extrapolating, extrapolating, and searching features of it).
It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the wireless system of Noble and Green with the image search of Gokturk so as to search for other images containing the selected object in the image (See Para. 42). 
Regarding claims 3, 11, and 19, Noble and Green and Gokturk teaches all the limitations of claims 2, 10, and 18 respectively. Green further teaches wherein the selection of the media content item includes a hover over a portion of the media content item, wherein the hover indicates the associated action (see Col. 10, Ln 20-67 various kinds of popover options including additional related products of what was hovered over).
It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the wireless system of Noble to include the preview of Green to allow for dynamic content to be retrieved without navigating away from a page (see Col. 1, Ln 10-20). 
Regarding claims 4 and 12, Noble and Green and Gokturk teaches all the limitations of claims 2 and 10 respectively. Noble further teaches wherein the selection of the media content item is detected by a sensor on the electronic device (see Col. 10, Ln 49-55 touchscreen).
Regarding claim 20, Noble and Green and Gokturk teaches all the limitations of claims 18 . Noble further teaches wherein the selection of the media content item includes using a camera capable of tracking user actions associated with the electronic device (see at least Col. 4 Ln 1-20 camera tracking user)
Regarding claims 5 and 13, Noble and Green and Gokturk teaches all the limitations of claims 2 and 10 respectively. Noble further teaches wherein the sensor includes a camera capable of tracking user actions associated with the electronic device (see Col. 10, Ln 1-5 camera).
Regarding claims 6 and 14, Noble and Green and Gokturk teaches all the limitations of claims 2 and 10 respectively. Green further teaches wherein the additional content is pre-defined based on the selection of the media content item (see Col. 10, Ln 40-60, can include competitor products or affiliate links to the product for ad revenue).
It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the wireless system of Noble to include the preview of Green to allow for dynamic content to be retrieved without navigating away from a page (see Col. 1, Ln 10-20). 
Regarding claim 7, Noble and Green and Gokturk teaches all the limitations of claims 2. Noble and Green are not relied upon to teach wherein identifying the additional content includes identifying one or more topics associated with one of the one or more identified objects, and selecting the additional content using the one or more topics.
However, Gokturk further teaches wherein identifying the additional content includes identifying one or more topics associated with one of the one or more identified objects (see Para. 31, categorize, sort, and label to find content), and selecting the additional content using the one or more topics (see Para. 37 and 158 categorize the image with other images for relevancy as well as Para. 343-344 image search to purchase product identified in image).
It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the wireless system of Noble and Green with the image search of Gokturk so as to search for other images containing the selected object in the image (See Para. 42). 
Regarding claim 15, Noble and Green and Gokturk teaches all the limitations of claims 10. Noble and Green are not relied upon to teach wherein identifying the additional content includes using an image recognition algorithm to identify the one or more objects in the one or more images.
However, Gokturk further teaches wherein identifying the additional content includes using an image recognition algorithm to identify the one or more objects in the one or more images (see Para. 31, categorize, sort, and label to find content and Figs. 1-4 including use of classification algorithm).
It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the wireless system of Noble and Green with the image search of Gokturk so as to search for other images containing the selected object in the image (See Para. 42). 

Claim(s) 8-9, and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Noble et al. (U.S. Pat. 8,947,351) in view of Green et al. (U.S. Pat. 7,975,019) and Gokturk in further view of Chin et al. (U.S. App. 2011/0188713).
Regarding claims 8 and 16, Noble and Green teaches all the limitations of claims 2 and 10 respectively. Noble and Green are not relied upon to teach wherein the operations further comprise: receiving metadata associated with the indication received, wherein the metadata includes additional content media items.
However, Chin teaches wherein the operations further comprise: receiving metadata associated with the indication received, wherein the metadata includes additional content media items (see Para. 55).
It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the input wireless system of Noble and Green and Gokturk to include the image metadata of Chin to improve searching images (see Para. 2). 
Regarding claims 9 and 17, Noble and Green teaches all the limitations of claims 8 and 16 respectively. Green further teaches wherein the additional content is identified using topics and keywords associated with the selection (see Col. 1, Ln 46-55 keyword).
It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the wireless system of Noble to include the keyword of Green and Gokturk to allow for dynamic content to be retrieved without navigating away from a page (see Col. 1, Ln 10-20). 

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Noble et al. (U.S. Pat. 8,947,351) in view of Green et al. (U.S. Pat. 7,975,019) in further view of Gokturk et al. (U.S. App. 20060251292) in further view of Jing et al. (U.S. App. 20150134688).
Regarding claim 21, Noble and Green and Gokturk teaches all the limitations of claims 20. Noble and Green and Gokturk are not relied upon to teach the indication of the selection includes selecting a portion of a particular one of the one or more images, and wherein identifying the object includes identifying the object within the selected portion.
Gokturk does teach the concept of identifying objects in an image as discussed above. 
However, Jing teaches the indication of the selection includes selecting a portion of a particular one of the one or more images, and wherein identifying the object includes identifying the object within the selected portion (see Fig. 6, selection of object of interest in image 602 and at least Para. 22 and 38-39 identifying said object).
It would have been obvious to a person of ordinary skill in the art at the time of invention to modify the system of Noble to include the keyword of Green and image search of Gokturk with the object selection of Jing to allow a user to select an interested object to search (see Para. 39).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW YEUNG whose telephone number is (571)272-4115. The examiner can normally be reached M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW YEUNG/           Primary Examiner, Art Unit 2625